DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This action is in response to Applicant’s amendment of 9/7/21, which is entered.
Drawings
The replacement drawings were received on 9/7/21.  These drawings are acceptable.
Specification
Applicant’s arguments and amendments, see pages 8 – 10, filed 9/7/21, with respect to an objection to the specification have been fully considered and are persuasive.  The objection of 6/7/21 has been withdrawn. 

Claim Objections
Applicant’s arguments and amendments, see page 10, filed 9/7/21, with respect to an objection to claim 1 have been fully considered and are persuasive.  The objection of 6/7/21 has been withdrawn.

Claim Rejections - 35 USC § 112(b)
Applicant’s arguments and amendments, see page 10, filed 9/7/21, with respect to a rejection of claims 1 – 11 under 112b have been fully considered and are persuasive.  The rejection of 6/7/21 has been withdrawn,
Claim Rejections - 35 USC § 103
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8 – 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nicol in view of Deckas (US 3,494,112) (hereinafter “Deckas”). Nicol is in the applicant’s field of endeavor, exhaust hoods over cooking surfaces. Deckas is reasonably pertinent to a problem faced by the inventor by teaching details of air vents .
Regarding claim 8, Nicol discloses an exhaust hood (8), comprising: an exhaust inlet (24, see annotated Fig. 2 below, the capitalized annotations denoting claim limitations); a shroud (18) having a lower edge and being movable (pivots on the hinge seen in Fig. 2); the shroud being configured to define an enclosed space over and adjacent a cooking surface (5), the enclosed space being in communication with the exhaust inlet (see airflow arrows in Fig. 2); the shroud being movable between a first position providing a first clearance between the cooking surface the shroud lower edge (the first position is the open position where the shroud 18 is raised in annotated Fig. 2) and a second position providing a second clearance less than the first clearance (solid line position in annotated Fig. 2, which is lower the open position); the shroud having a transparent portion (21, Figs. 1 and 2, col. 2 line 36). Nicol does not explicitly disclose at least one fresh air vent disposed within the enclosed space, the vent having an outlet with a plurality of registers aimed at least partially downwardly toward the cooking surface and substantially horizontally over the cooking surface and configured to form a plurality of jets that flow from said outlet in the enclosed space directly to the cooking surface and over the cooking surface so as to wash said cooking surface, wherein the jets of the plurality of jets that flow substantially horizontally over the cooking surface flow toward the lower edge of the movable shroud when the movable shroud is in the second position.

    PNG
    media_image1.png
    763
    775
    media_image1.png
    Greyscale

Deckas teaches at least one fresh air vent (apertures 32 and 42 in which filters 30 and 41 are disposed as seen in the figures) disposed within the enclosed space (Figs. 1 – 3 and 5A – 5D), the vent having an outlet with a plurality of registers aimed at least partially downwardly (associated with aperture 32 and filter 30) toward the cooking surface (11, see airflow A in Figs. 2 and 5A) and substantially horizontally over the cooking surface (airflow B in Figs. 3 and 5B) and configured to form a plurality of jets 
Regarding claim 9, Nicol further discloses the transparent portion (21) is located such that a standing person can view at least a portion of the cooking surface (5) through the transparent portion when the shroud is in the first position (functional limitation that Nicol can perform since the transparent windows afford an unrestricted view of the top plate of the grill and stove, col. 2 lines 34 – 38, and by virtue of the configuration shown in Fig. 1).
Regarding claim 10, Nicol further discloses the transparent portion (21) is located such that a standing person can view at least a portion of the cooking surface (5) through the transparent portion when the shroud is in the first and second positions (functional limitation that Nicol can perform since the transparent windows afford .
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nicol as modified by Deckas as applied to claim 8 above, and further in view of Cote (US 5,042,456) (hereinafter “Cote”). Cote is also in the applicant’s field of endeavor, exhaust hoods over cooking surfaces. These three references, when considered together, teach all of the elements recited in claim 11 of this application. Nicol as modified by Deckas as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 11 of this application further discloses a vertical jet at said lower edge aimed upwardly and along an inside of the shroud when the shroud is in the second position, said vertical jet being in the enclosed space. Nicol does not explicitly disclose this additional limitation.
Cote teaches a vertical jet at said lower edge (upward airflow arrows emanating from air outlets 19 in Figs. 1 and 2A or emanating from air outlets 19a in Figs. 3 and 5) aimed upwardly and along an inside of the shroud (shown in the figures) when the shroud is in the second position (aimed that way regardless of the position of the shroud), said vertical jet being in the enclosed space (17, shown in profile in Fig. 4). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Nicol by adding the jets as taught by Cote in order to create an air curtain for containing cooking fumes (Cote, col. 2 lines 21 – 34).

Allowable Subject Matter
Claims 1 – 7 and 12 – 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  related to claim 1, the present invention pertains to an exhaust hood that specifically requires an exhaust inlet, a shroud having a lower edge and being movable, configured to define an enclosed space over and adjacent a cooking surface, the shroud being movable to a first position providing clearance between the cooking surface and the shroud lower edge and a second position providing less clearance than the clearance provided by the first position. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above exhaust hood used in combination with a first discharge register positioned adjacent the cooking surface, inside of the enclosed space, and configured to emit a vertical jet at said lower edge, the vertical jet aimed upwardly and directed along an inside of the shroud toward a second discharge register, when the shroud is in the second position, said vertical jet being in the enclosed space; and the second discharge register positioned adjacent a top of said shroud and configured to emit at least a horizontal jet at the top of said shroud, the horizontal jet directed along the inside of the shroud toward the first discharge register, when the shroud is in the second position, said horizontal jet being in the enclosed space. Claims 2 – 7 and 12 – 14 are allowable for depending from claim 1.

Response to Arguments
Applicant’s arguments and amendments, see pages 10 – 12, filed 9/7/21, with respect to claims 1 – 7 have been fully considered and are persuasive.  The rejection of 6/7/21 has been withdrawn.
Applicant's arguments related to claims 8 – 11 on pages 12 – 17 filed 9/7/21 have been fully considered but they are not persuasive. First, on pages 12 – 14, Applicant argues that the proposed modification of Nicol by Deckas would render Nicol unsatisfactory for its intended purpose. In support thereof, Applicant argues on pages 12 – 13 that Nicol’s purpose is exhausting air out of an occupied space, and Deckas’s purpose is discharging air into an occupied space. Applicant argues they are mutually exclusive goals. In response, the Office respectfully disagrees because Nicol modified by Deckas would still operate as a ventilated cooking range hood, even though the air flow patterns would be different. A person having ordinary skill in the art would be motivated to modify the Nicol with the vent structure as taught by Deckas in order to create an airflow that would clear steam and smoke from the cooking surface of Nicol so that it would be easier for a cook to see, as more fully set forth in paragraph 11 above. 
Second, Applicant argues on pages 15 – 17 that Deckas is nonanalogous prior art. The Office stated that Deckas was reasonably pertinent to a problem faced by the inventor in paragraph 30 of the non-final rejection of 6/7/21 because it teaches details of air vents providing airflow over a work surface. Applicant argues in particular that Deckas is not reasonably pertinent because it teaches air escaping from under a hood into an occupied space, which is different from Nicol, which discloses preventing air from escaping from under the hood into occupied space. The Office respectfully disagrees since there are many structural similarities between ventilating a cooking surface and ventilating a laboratory work surface. The similarities include a horizontal work surface easily reachable by an operator, a work object on the work surface, a canopy or hood enclosing a work space, and air flow being provided by vents in various In re Bigio, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004) found that a reference in the toothbrush field was in the field of endeavor of the inventor’s hair brush invention “because the structural similarities between toothbrushes and small brushes for hair would have led one of ordinary skill in the art working in the specific field of hairbrushes to consider all similar brushes including toothbrushes.” (Emphasis added.) Id. At 1212. Likewise, because of the structural similarities between exhaust hoods over cooking surfaces of Applicant’s invention and the clean air workstation of Deckas would have led the inventor to consider the Deckas reference. 
On pages 16 – 17, Applicant also argues that Deckas is not from the same field of endeavor as the claimed invention. In response, the Office asserts that Deckas could be construed as in the same field of endeavor as Applicant due to the Bigio test, above. Notwithstanding, Deckas is also analogous art because it is at least reasonably pertinent to a problem faced by the inventor due to structural similarities, as set forth above.
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PHILLIP DECKER/Examiner, Art Unit 3762                     

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762